DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/14/2022 has been entered. Claims 1-20 remain for examination. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 2/14/2022 are considered persuasive. Accordingly, the prior art fails to disclose:
i. an antenna as recited in claim 1, comprising: 
a dielectric substrate; 
a line on a first surface of the dielectric substrate, a maximum width WL1 of the line in a first direction of the first surface being greater than a maximum width WL2 of the line in a second direction orthogonal to the first direction; [[and]] 
a ground layer on a second surface of the dielectric substrate, a width WG2 of the ground layer in the second direction being equal to the maximum width WL2 of the line in the second direction; and a termination resistor connected at an end of the line.

	ii. An antenna as recited in claim 17, comprising: 
a dielectric substrate; 
a line on a first surface of the dielectric substrate; and 
a termination resistor is on the dielectric substrate and connected at an end of the line, a maximum width WL1 of the line in a first direction is greater than a maximum width WL2 of the line in a second direction orthogonal to the first direction, a width WG2 of the ground layer in the second direction is equal to the maximum width WL2 of the line in the second direction, and a width WG1 of the ground layer in the first direction is equal to or greater than the maximum width WL1 of the line in the first direction and is equal to or less than the width W1 of the dielectric substrate in the first direction.
	
iii. an RFID tag issuing apparatus as recited in claim 19, comprising: 
an antenna comprising: a dielectric substrate; 
a line on a first surface of the dielectric substrate, a maximum width of the line in a first direction of the first surface being greater than a maximum width of the line in a second direction orthogonal to the first direction; [[and]] a ground layer on a second surface of the dielectric substrate, a width of the ground layer in the second direction being equal to the maximum width of the line in the second direction; and a termination resistor connected at an end of the line; and a reader/writer configured to communicate with an RFID tag via the antenna. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887